DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 4/4/22, with respect to the rejection of claim 6 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tumpold et al. (US20180120266 herein after “Tumpold”)
Claim 1: Tumpold discloses a MEMS photoacoustic gas sensor (photoacoustic gas detector 100, Fig. 1), comprising: 
	a housing (chamber wall 104, Fig. 1) enclosing: a first membrane (membrane 122); a second membrane (membrane 124) opposing the first membrane and spaced apart from the first membrane by a sensing volume (the volume there between the membranes 122 and 124); and an electromagnetic source ([0018] the excitation element 108 may be configured as or may include a radiation source 114) in communication with the sensing volume (the excitation element 108 may be configured to selectively excite gas molecules of a specific type that is to be detected in the gas received in the gas chamber 102.  Therefore, the excitation element 108 would excite the gas molecules between the membranes 122, 124), wherein the first membrane is supported by a semiconductor substrate having an opening through the housing (the first membrane 122 is supported by the gas chamber wall 104/substrate), the first membrane overlying the opening (Fig. 1 shows the membrane 122 overlying an opening 104a), wherein the electromagnetic source is supported by the semiconductor substrate (the excitation element 108 is supported by the gas chamber wall 104, Fig. 1), and wherein the electromagnetic source is an infrared source comprising a heater (the excitation element 108 can be configured as a radiation source 114.  This includes generating heat due to the excitation element 108 radiation [0014], [0019-0020])).

Claim 2: The sensor of claim 1, wherein the first membrane (membrane 122) is disposed between the sensing volume (the volume between the membranes 122, 124) and a first volume (the volume between membrane 122 and through hole 104a), and the second membrane (membrane 124) is disposed between the sensing volume (between membranes 122, 124) and a third volume (the gas chamber volume 102).

Claim 3. The sensor of claim 2, wherein the first volume is a front volume and the third volume is a back volume (the first volume is a front volume and the third volume is a back volume); or wherein the first volume is a back volume and the third volume is a front volume.

Claim 5:  The sensor of claim 2, wherein the first membrane includes at least one first opening (122a-d, Fig. 2, [0034]) fluidly coupling the first volume and the sensing volume, and the second INF 2018 P 51903 USPage 2 of 7membrane includes at least one second opening (124a-c, Fig. 2, [0034] fluidly coupling the third volume and the sensing volume. 

Claim 18: A MEMS pressure sensor, comprising: the sensor according to claim 1; and a circuit (read-out circuit 126) configured to measure a capacitance between the first membrane and the second membrane [0029].

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tumpold in view of Johansen (US10739220 herein after “Johansen”)
Claim 6:  Tumpold teaches the device of claim 5, previous.  Tumpold fails to teach wherein the at least one first opening and the at least one second opening are differently sized.
	However, Johansen teaches the use of membranes including appropriate sizing for openings in the membrane in order to filter acoustic noise (col. 2, lines 26-32: By using semi-permeable membranes, such as a sintered filter with pores between 0.1 and 50 micrometers, and where the thickness of the filter is between 0.1 and 3 mm, it is possible to make an acoustic filter letting in the gas while at the same time filtering out the low frequency noise from the environment and also stops the photo acoustic signal from leaking out.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use different sized openings in the membranes in order to filter noise from the environment and prevent noise from interfering which the detection of photoacoustic detection.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tumpold in view of Bernstein et al. (US6082178 herein after “Bernstein”).
Claim 4:  Tumpold teaches the device of claim 3, previous.  Tumpold fails to teach wherein a first stiffness of the first membrane and a second stiffness of the second membrane are selected such that an acoustic signal travelling from the front volume through the sensing volume to the back volume leads to a same magnitude of deflection of the first membrane and the second membrane within a tolerance range.
	However, the use of dual deflectable membranes in detecting photoacoustic response in taught by Bernstein.  Bernstein uses two membranes 3A, 3B to detect pressure fluctuations between the membranes in cavity 7.  Additionally, Bernstein teaches that the membranes can use a capacitive measurement principle or piezo-based measurement.  The influence of external noise is distinguishable from noise generated within the cavity 7, col. 3, lines 15-24.  Therefore, the stiffness is selected such that external noise will influence the membranes in different ways and internal noise will have an equal influence on the membranes.  The volume of gas in the cavity will remain constant and therefore external influence will affect both membranes in an equal and opposing manner when external noise acts on membrane 3A the movement will translate to the volume in the cavity 7 and to the membrane 3B, thus a same magnitude of deflection.  This is consistent with the membranes having an equal response to noise within the cavity 7.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the membranes as taught by Bernstein with the device of Tumpold in order to maintain a constant volume between the membranes and have an equalizing effect on external noise which may be present.

Claim 17:  Tumpold teaches the device of claim 1, previous.  Tumpold fails to teach a circuit configured to process at least one signal generated by a first deflection of the first membrane and a second deflection of the second membrane.
	However, Bernstein teaches a dual membrane photoacoustic sensor (Fig. 1).  This sensor can operate on capacitive or piezo-based principles (col. 5, lines 28-32).  Therefore, Bernstein uses two membranes to detect a photoacoustic response between the membranes and therefore processes two deflection signals, although detection can be performed with a single membrane. The influence of external noise is distinguishable from noise generated within the cavity 7 when two membranes are used, col. 3, lines 15-24. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two deflectable membranes and thus process two deflection signals in order to have a favorable equalizing effect on external mechanical noise. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/3/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861